Status of Application
1.	Acknowledgment is made of the amendments filed 12/17/2020. Upon entering the amendments, claim 5 is added and claim 1 is amended. Claims 1-5 are pending and presented for the examination. 
Rejections Withdrawn
2.	Claim 1 has been amended to overcome the U.S.C. 112 indefiniteness rejections previously issued for said claim and its dependent claims. These grounds of rejection are therefore withdrawn. 
Response to Arguments
3.	Applicant’s arguments are persuasive at showing the distinctness of the amended claims over the prior art applied in the previous office action. The amendments change the claims to fully reflect applicant's inventive multilayer ceramic electronic components, and applicant's arguments show that the electronic components of the amended claims are not anticipated by and would not be obvious over the teachings of the previously applied prior art. Specifically, the remarks persuasively show that the claim limitations pertaining to the particulate nature of the segregation phase are not taught or suggested by the previously applied prior art to Kai et al. It is shown that the Kai segregation phase particles do not exhibit a total area that contacts the internal electrode layer that is at least 96%, or a number of particles that contact the internal electrode layer that is 96% of the total of segregation phase particles. Applicant’s remarks persuasively indicate that the change in the amended claims to specifying that the segregation phase is in the form of particles, and that the area or number of particles contacting the internal electrode is at least 96%, renders the claims distinct over Kai et al, as Kai does not provide a teaching to this degree of contact on a particle basis. Therefore, the previously issued grounds of prior art rejection are withdrawn. 

Allowable Subject Matter
4.	Claims 1-5 are allowed.
Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed multilayer ceramic electronic components. Specifically, the prior art fails to teach a multilayer ceramic component comprising having an internal electrode layer stacked alternatingly with a dielectric layer, said dielectric layer having a main component of ABO3 meeting each compositional limitation of instant claim 1, having a rare earth component chosen from those of said claim, said dielectric layer further comprising segregation particles that contain said rare earth component, wherein an area ratio of said particles along a stacking direction cross section is 104-961 ppm, and wherein at least 96% of a total area of said segregation particles contact the internal electrode layer. The prior art also does not teach or suggest a multilayer ceramic component comprising having an internal electrode layer stacked alternatingly with a dielectric layer, said dielectric layer having a main component of ABO3 meeting each compositional limitation of instant claim 1, having a rare earth component chosen from those of said claim, said dielectric layer further comprising segregation particles that contain said rare earth component, wherein an area ratio of said particles along a stacking direction cross section is 104-961 ppm, and wherein at least 96% of the number of segregation particles contact the internal electrode layer.
The most relevant prior art reference found is Kai et al (US 9305708). The difference from instant claims is that while Kai et al teaches a multilayer electronic device having the same structure as that of the instant claims, with an internal electrode layer stacked with a dielectric layer, and teaches that said dielectric layer has an ABO3 structure with A and B meeting the compositional limitations of the instant claims and further comprising a rare earth segregation phase, Kai does not teach a ratio of segregation phase in the form of particles in an amount of 104-961 ppm, and it has been shown by way of evidence that the Kai segregation phase is not in the form of particles wherein at least 96% of the area of the particles, or wherein at least 96% of the number of particles, is in contact with said internal electrode. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW3 March 2021